internal_revenue_service number release date index number -------------------------------------------------- ------------------------------------------------------------ - ------------------------------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-126891-06 date date - bank trust -------------------- --------------------------------------------------------------------------------------------------- ----------------------- grantor ------------ a d1 d2 d3 d4 d5 state ----------------- ---------------------- --------------------------- ----------------------- ---------------------- ---------------------- ------------ dear ------------------ this letter responds to a letter dated date submitted on behalf of bank by its authorized representative requesting certain rulings under the internal_revenue_code the information submitted states that trust was established by grantor on d1 for the primary benefit of a at the present time bank is serving as the sole trustee of trust plr-126891-06 the trustee of trust represents that no additions actual or constructive have been made to trust after d2 a died on d3 he was not survived by any lineal_descendants article i section d of trust provides that if a dies without lineal_descendants a’s income_interest is divided among individuals named in different subdivisions of section d labeled as subsections a through t with each subdivision having one or more persons designated to receive a 20th share of trust’s net_income each subdivision of section d except subsection t provides that as each named beneficiary under one of the subsections dies that beneficiary’s interest passes either to another named individual or to that beneficiary’s lineal_descendants or heirs-at-law in addition except as to subsection t as each lineal descendant or heir dies other lineal_descendants or heirs-at-law succeed to the interest of the deceased descendant or heir-at-law the two named beneficiaries under subsection t have both died and pursuant to the final paragraph of section d the interest under subsection t passes in equal shares to the beneficiaries under subsections a through s therefore at this time the net_income of trust is divided equally among individuals or groups of individuals named in subsections a through s article i section e provides that in the event a dies leaving no lineal_descendants trust is to terminate at the earlier of years from d1 the date trust was formed or upon the death of the last survivor of the beneficiaries specifically named in trust trust will terminate on d4 upon termination trust’s estate is to be distributed free of trust to those beneficiaries entitled to receive trust’s net_income in proportion to their share of trust’s net_income trust’s primary assets are timberland percent and securities percent to accommodate the beneficiaries who do not want to receive timberland from trust when it terminates trustee proposes to seek an order from the local court authorizing trustee to divide trust into two separate trusts the terms of each separate trust would be identical to trust including the d4 termination_date trust beneficiaries will choose the separate trust in which they want to be beneficiaries the interests of each current income_beneficiary and that beneficiary’s children and heirs-at-law who would succeed to that income_interest if the income_beneficiary dies prior to trust’s termination will all be assigned to the same separate trust each beneficiary’s share of the separate trust will equal his or her fractional share of the total trust income prior to division determined in accordance with article i section d divided by the combined fractional shares in total trust income of all the beneficiaries of that separate trust each of the two separate trusts will be entitled to a fractional share of the total trust assets equal to the combined fractional shares of the beneficiaries of that separate trust in the total trust income immediately prior to division if the court authorizes the division of trust into two separate trusts the trustee proposes to distribute to each separate trust a portion of the total trust assets equal in value to that separate trust’s fractional share of the total trust value determined based on the plr-126891-06 identity of the beneficiaries whose interest are being allocated to that separate trust and their respective interests in trust trustee proposes to distribute those assets in a non- pro_rata fashion specifically as to the timberland the trustee proposes to divide most of the timberland in_kind into two separate tracts pursuant to appraisals or division plans obtained from independent timberland consultants and approved by the local court the first separate tract of timberland which will be distributed to the first separate trust will have a value equal to the sum of the pre-division fractional shares in trust of all beneficiaries of the first separate trust multiplied by the total value of the timberland so divided while the second separate tract of timberland which will be distributed to the second separate trust will have a value equal to the sum of the pre-division fractional shares in trust of all beneficiaries of the second separate trust multiplied by the total value of the timberland so divided the first separate trust is expected to retain most or all of the timberland assets received by it until termination the trustee intends to liquidate as much of the timberland as possible of the second trust before the trust terminates the remaining trust assets will be distributed to each separate trust in such a fashion that the total value of all assets received by each separate trust is equal to that separate trust’s fractional share of the overall trust assets trust is governed by the law of state under state law a court has the authority to divide a_trust with respect to all judicial proceedings commenced on or after d5 issue sec_643 provides that in the case of any distribution_of_property other than cash to which an election under sec_643 applies i sec_643 does not apply ii gain_or_loss is recognized by the trust in the same manner as if such property had been sold to the distributee at its fair_market_value and iii the amount taken into account under sec_661 and sec_662 shalll be the fair_market_value of such property sec_643 provides that any election under sec_643 applies to all distributions made by the trust during a taxable_year and is made on the return of the trust for such taxable_year sec_661 provides that in any taxable_year a deduction is allowed in computing the taxable_income of a_trust other than a_trust to which subpart b applies for the sum of the amount of income for such taxable_year required to be distributed currently and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year sec_1_661_a_-2 of the income_tax regulations provides that if property is paid credited or required to be distributed in_kind no gain_or_loss is realized by the trust or the other beneficiaries by reason of the distribution unless the distribution is in satisfaction of a right to receive a distribution in a specific dollar amount or in specific property other than that distributed plr-126891-06 we conclude that trust’s distribution of assets to the two separate trusts occurring as part of the proposed division will not cause trust or its beneficiaries to realize gain_or_loss provided that trust does not make an election under sec_643 issue sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained revrul_56_437 1956_2_cb_507 provides that a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition in revrul_69_486 1969_2_cb_159 a non-pro rata distribution of trust property was made in_kind by the trustee although the trust instrument and local law did not convey authority to the trustee to a make a non-pro rata distribution_of_property in_kind the distribution was a result of a mutual agreement between the trustee and the beneficiaries because neither the trust instrument nor local law conveyed authority to the trustee to make a non-pro rata distribution revrul_69_486 held that the transaction was equivalent to a pro_rata distribution followed by an exchange between the beneficiaries an exchange that required recognition of gain under sec_1001 state law authorizes a trustee on distribution of trust property or the division or termination of a_trust to make distributions in divided or undivided interests allocate particular assets in proportionate or disproportionate shares value the trust property for those purposes and adjust for resulting differences in valuation 499_us_554 provides that an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different properties exchanged are materially different if the properties embody legal entitlements different in_kind or extent or if the properties confer different rights and powers id pincite in cottage savings the court held that mortgage loans made different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans id pincite in defining what constitutes a material plr-126891-06 difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite in the present case the beneficiaries are severing their joint_interests under the trust however because state law authorizes non-pro rata partitions the proposed trust partition into the separate trusts with substantially identical terms and provisions will not result in the beneficiaries acquiring any new or additional interests therefore the partition of the trust is not a sale_or_other_disposition of property under revproc_56_437 and does not result in a material difference in the legal entitlements enjoyed by the beneficiaries under cottage savings accordingly no gain_or_loss is recognized on the partition of the trust for purposes of sec_1001 in addition the present case is distinguishable from revrul_69_486 unlike the disguised transaction situation presented in the revenue_ruling here state law authorizes non-pro rata partitions accordingly the proposed partition will not be treated as a pro_rata distribution followed by an exchange of assets among the beneficiaries of the original trust the proposed division of the trust will not constitute a taxable disposition under sec_1001 issue sec_2601 imposes a tax on every gst made after date a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means a termination by death lapse of time or release of a power or otherwise of an interest_in_property_held_in_trust where the property passes to a skip_person with respect to the transferor of the property sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax made by a transferor to a skip_person under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax provisions do not apply to any gst under a_trust as defined in sec_2652 that was irrevocable on date but only to the extent that the transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date is considered an irrevocable_trust except as provided in plr-126891-06 sec_26_2601-1 or c that relate to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides that in general unless specifically provided otherwise the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes thus unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph b i a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust in addition administration of a_trust in conformance with applicable local law that defines the term income as a unitrust_amount or permits a right to income to be satisfied by such an amount or that permits the trustee to adjust between principal and income to fulfill the trustee's duty_of impartiality between income and principal beneficiaries will not be considered to shift a beneficial_interest in the trust if applicable local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust and meets the requirements of sec_1_643_b_-1 sec_26_2601-1 example provides as follows in grantor established an irrevocable_trust for the benefit of his two children a and b and their plr-126891-06 issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a's issue and one for the benefit of b and b's issue the trust for a and a's issue provides that the trustee has the discretion to distribute trust income and principal to a and a's issue in such amounts as the trustee deems appropriate on a's death the trust principal is to be distributed equally to a's issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b's issue the trust for b and b's issue is identical except for the beneficiaries and terminates at b's death at which time the trust principal is to be distributed equally to b's issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a's issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter in the present case trust was irrevocable on d2 it has been represented that no additions actual or constructive have been made to trust after that date the proposed modification of trust is similar to the modification described in sec_26 b i e example therefore based upon the facts submitted and the representations made provided the division is completed after d5 the proposed division will not shift a beneficial_interest in trust to a beneficiary who occupies a lower generation than the persons who held beneficial interests prior to the division in addition the division will not extend the time for vesting of any beneficial_interest in trust beyond the period provided in trust accordingly upon division of trust the two separate resulting trusts will be exempt from gst taxes to the same extent that trust currently is exempt from gst taxes and neither the division of trust nor the distribution of assets thereto in the manner proposed by the trustee will cause any loss of or change in the gst-exempt status of trust or the two separate resulting trusts except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-126891-06 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to bank’s authorized representative sincerely bradford r poston senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
